Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Philip Choi on 2/22/2022.
The application has been amended as follows:
61. A method of growing bone or inhibiting bone resorption in a subject, the method comprising administering to a site in need of bone growth and/or bone resorption inhibition in the subject an effective amount of a biocompatible composition comprising:
(a) a biocompatible polymer matrix, wherein the polymer matrix is agarose; and
(b) a conditioned cell medium comprising i) a cell culture medium and ii) one or more agents synthesized by and secreted from one or more cells cultured in the cell culture medium, wherein the cells are fibroblasts, dermal fibroblasts, neonatal dermal fibroblasts, osteoblasts, fibroblasts and osteoblasts cultured separately, and/or a co-culture of fibroblasts and osteoblasts.

63. The method of claim 62, wherein the basal cell culture medium is Dulbecco’s modified eagle medium (DMEM).
64. The method of claim 62 or 63, wherein the supplement is a recombinant growth factor.
65. The method of claim 64, wherein the recombinant growth factor is a human recombinant growth factor.
66. The method of claim 61, wherein the one or more agents synthesized by and secreted from one or more cells cultured in the cell culture medium comprises a growth factor.
67. The method of claim 61, wherein the one or more agents synthesized by and secreted from one or more cells cultured in the cell culture medium is selected from the group consisting of platelet-derived growth factor (PDGF), epidermal growth factor (EGF), fibroblast growth factor (FGF), basic fibroblast growth factor (bFGF), vascular endothelial growth factor (VEGF), keratinocyte growth factor (KGF), transforming growth factor alpha (TGFα), transforming growth factor beta (TGFβ), transforming growth factor beta-1 (TGFβl), transforming growth factor beta-2 (TGFβ2), insulin-like growth factor (IGF), nerve growth factor (NGF), hepatocyte growth factor (HGF), insulin, hydrocortisone, urogastrone, platelet-derived wound healing factor (PDWHF), brain-derived neurotrophy factor (BDNF), platelet factor IV (PF IV), tumor necrosis factor 
68. The method of claim 61, wherein the one or more agents synthesized by and secreted from one or more cells cultured in the cell culture medium is present in the conditioned medium at a concentration selected from the group consisting of at least about 2 times , about 3 times, about 4 times, about 5 times, about 6 times, about 7 times, about 8 times, about 9 times, about 10 times, about 11 times, about 12 times, about 13 times, about 14 times, about 15 times, about 16 times, about 17 times, about 18 times, about 19 times, about 20 times, about 25 times, about 30 times, about 40 times, about 50 times, about 60 times, about 70 times, about 80 times, about 90 times, and about 100 times, increased as compared to the concentration in the cell culture medium before culturing.
69. The method of claim 61, wherein the cells are cultured in the cell culture medium for at least 24 hours.
70. The method of claim 69, wherein the cells are cultured in the cell culture medium for at least 48 hours or for at least 72 hours.
71. The method of claim 61, wherein the biocompatible composition does not comprise cells.
72. The method of claim 61, wherein the conditioned cell medium is concentrated.

74. The method of claim 61, wherein the conditioned cell medium is present at about 50% of the volume of the biocompatible composition.
75. The method of claim 61, wherein the agarose is derived from seaweed.
76. The method of claim 61, wherein the agarose is low melting point agarose or ultra-low melting point agarose.
77. The method of claim 61, wherein the agarose is about 0.8% to about 3.0% weight to volume (w:v).
78. The method of claim 61, wherein the method enhances total osseointegration, vertical osseointegration, and/or lateral osseointegration of new bone growth at a site of bone growth and/or bone resorption inhibition.
79. The method of claim 61, wherein the subject has a bone fracture, bone deficiency, metastatic bone disease, osteoarthritis, osteoporosis, and/or osteolytic bone disease.
80. The method of claim 61, wherein bone mass is maintained or increased, bone density is maintained or increased, gum tissue is maintained or increased, or any combination thereof.
81. The method of claim 61, wherein the method further comprises administering to the subject an effective amount of a therapeutic agent that a) promotes gum and/or bone growth and/or b) inhibits gum erosion and/or bone resorption.
82. The method of claim 81, wherein administering said biocompatible composition and administering said therapeutic agent is sequential.

84. The method of claim 82 or 83, wherein the therapeutic agent is selected from the group consisting of bone morphogenetic factors, anti-resorptive agents, osteogenic factors, cartilage-derived morphogenetic proteins, growth hormones, estrogens, bisphosphonates, statins, differentiating factors, analgesics, anesthetics, antimicrobial agents, antibacterial agents, antiviral agents, antifungal agents, antibiotics, anti-inflammatory agents, antioxidants, antiseptic agents, immunostimulating agents, and combinations thereof.
85. The method of claim 61, wherein the biocompatible composition is topically administered to the site.
86. The method of claim 85, wherein the topical administration is selected from the group consisting of a wound dressing, surgical closure, stapling, adhesive strip, bioadhesive, or gum flap.
87. The method of claim 61, wherein the subject is a mammal, a human, a cat, a dog, a horse, or a rodent.
88. The method of claim 61, wherein the subject is an animal model of a disorder in need of periodontal i) gum and/or bone growth and/or ii) gum erosion and/or bone resorption inhibition.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The claims are drawn to a method of growing bone, or inhibiting bone resorption, by providing a composition comprising agarose and a medium conditioned with fibroblasts, 
Following a prior art search, references were discovered that describe conditioned medium that is consistent with the claimed conditioned medium; these references have been attached, and provided in the PTO-892. In these references, the conditioned medium can be used to enhance osteogenesis in bone marrow-derived mesenchymal stem cells; however, there is nothing in these references to suggest that this enhancement in osteogenesis would predictably lead to methods of growing bone or inhibiting resorption. Furthermore, there is no reasonable motivation to apply the conditioned medium of the prior art to the method and agarose of the prior art used to originally reject the claims. Since there is no clear motivation to combine the teachings, the instant claims are non-obvious over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
/DAVID W BERKE-SCHLESSEL/Primary Examiner, Art Unit 1651